Response to RCE
This action is responsive to the RCE filed on 03/01/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-10, 13, 15-22, 25, 27-34 are pending in the case.  Claims 1, 13, and 25 are independent claims. Claims 2, 11-12, 14, 23-24, 26, 35-36 have been canceled.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2020 has been entered.

Priority
Application 16292895, filed 03/05/2019 Claims Priority from Provisional Application 62803193, filed 02/08/2019 claims Priority from Provisional Application 62638809, filed 03/05/2018.	

Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 11/19/2020, 03/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 25 are rejected under 35 U.S.C. 103 as being unpatentable over -------Strader et al. US 20190121532 A1, (hereinafter Strader) in view of Bachtiger et al. US 20120029918 A1, (hereinafter Bachtiger).

As to independent claim 1, Strader teaches:
A computer-implemented method comprising: 
obtaining, by a computing device, encounter information of a patient encounter, wherein the encounter information includes audio encounter information obtained from at least a first encounter participant (See Fig. 1 with Abstract and [0034], [0034] mentions automated generation of a transcript of a patient-healthcare provider conversation between patient [i.e., first encounter participant] and a doctor); 
processing the audio encounter information obtained from at least the first encounter participant (See Fig. 1 with Abstract and [0034], [0034] the conversation is processed to generate a transcript and a note. See also [0042] the note is a summary.), wherein processing the first audio encounter information includes defining linkages between each of the plurality of layers associated with the audio encounter information (See [0006], [0043], Fig. 9 with [0051] user selects a term in the note layer, and the corresponding related term is highlighted within the transcript layer, thus are linked layers), and wherein a first layer of the plurality of layers includes at least a representation of an audio signal associated with the audio encounter information (See Fig. 13 with [0055] which shows an alternative embodiment where the first layer 1314 contains a representation of an audio signal near 1310. Thus the other figures such as Fig. 3 can alternatively display an audio signal in its first layer as well.); and 
generating a user interface displaying a plurality of layers associated with the audio encounter information obtained from at least the first encounter participant (See Fig. 3 with [0044] an exemplary user interface is described, the interface comprising audio recording layer 310 [i.e., first layer] with playback commands recited in [0045] for controlling the audio output. The interface also comprises a transcription layer 312 [i.e., second layer] that is editable. The interface also comprises a summary/note layer 314 [i.e., third layer], the note being automatically generated by a machine learning model as stated in [0045]), wherein at least three layers of the plurality of layers with defined linkages, including at least the representation of the audio signal, are displayed simultaneously (See Fig. 3 which shows the three layers 310, 312, and 314 all displayed simultaneously);
annotating at least the portion of the one of the plurality of layers added to the section of the one of the plurality of layers based upon, at least in part, the confidence level (See Fig. 7 with [0049], the text 702 is highlighted with confidence level 54% annotation).
Strader does not teach: determining whether at least a portion of one of the plurality of layers is added to a section of the one of the plurality of layers based upon, at least in part, a confidence level.
Bachtiger teaches: determining whether at least a portion of one of the plurality of layers is added to a section of the one of the plurality of layers based upon, at least in part, a confidence level (See [0008] for brief overview. See Fig. 5 with [0043] – “The invention provides, however, that such results will include transcribed words for only those words that meet or exceed a predefined accuracy confidence threshold 72. In other words, for each word that is transcribed from the media file, the associated accuracy confidence value for such word will be compared to the predefined accuracy confidence threshold. If the accuracy confidence value meets or exceeds the predefined accuracy confidence threshold, the transcribed word will be published within the set of results for such transcription 72”, thus determine whether to include the words in the audio track into the transcript only if exceeds the confidence threshold.).
annotating at least the portion of the one of the plurality of layers added to the section of the one of the plurality of layers based upon, at least in part, the confidence level (See Fig. 5 with [0049] – “The invention provides that if the accuracy confidence value does not meet or exceed the predefined accuracy confidence threshold, the transcribed word will not be published within the set of results for such transcription and, in its place, a non-literary symbol will be shown 74”, thus the non-literary symbol is the annotation made for indicating that the confidence level for a word was too low.).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the transcription method of Strader to include the transcription method of Bachtiger. Motivation to do so would be for avoiding “These currently-available methods and systems will often portray the transcribed text in a manner that is difficult to read, and has a tendency to present transcribed text in a manner that fails to instill a sense of accuracy and robustness to the viewer” (See Bachtiger [0005]).

As to independent claim 13, it is rejected under similar rationale as claim 1 as cited above.

As to independent claim 25, it is rejected under similar rationale as claim 1 as cited above. 

Claims 3-6, 10, 15-18, 22, 27-30, 34 are rejected under 35 U.S.C. 103 as being unpatentable over -------Strader et al. US 20190121532 A1, (hereinafter Strader) in view of Bachtiger et al. US 20120029918 A1, (hereinafter Bachtiger) in view of Furesjo et al. US 20170083214 A1, (hereinafter Furesjo).

claim 3, Strader teaches all the limitations of claim 1 as cited above.
Strader further teaches: receiving a playing of a first portion of the audio encounter information at a first layer of the plurality of layers on the user interface (See Fig. 3 with Fig. 15 with [0071] the audio layer 1502 can have play button to receive a play command for playing the audio encounter information); and 
displaying an annotation of at least one of a second layer of the plurality of layers and a third layer of the plurality of layers corresponding to the first portion of the audio encounter information of the first layer of the plurality of layers played on the user interface (See Fig. 3 with Fig. 15 with [0044] the transcript layer 312 displays the corresponding text for the played audio encounter information in real time line by line according to the embodiment of fig. 3, and also important terms related to medical symptoms are highlighted in the transcript layer 312. See also Fig. 21 which shows highlighting of important terms. See also [0073]). 
Strader teaches the audio encounter information as cited above but Strader does not teach: receiving a selection of a first portion of the audio encounter information at a first layer of the plurality of layers on the user interface;
displaying an annotation of at least one of a second layer of the plurality of layers and a third layer of the plurality of layers corresponding to the first portion of the audio encounter information of the first layer of the plurality of layers selected on the user interface.
Furesjo teaches: receiving a selection of a first portion of the audio information at a first layer of the plurality of layers on the user interface (See Fig. 6a with [0063] and [0065] user can use the playback controls to control navigation of the slides [i.e.,…selection of first portion of the audio information]. See also [0066] as an alternative to playback control buttons, user can perform a swipe on slide layer [i.e., first layer] to control navigation. See also [0068] alternatively user can use mouse and keyboard inputs to control navigation).
(See Fig. 6D with [0089] – “The transcript is also highlighted by the moving highlight bar 660 which moves down through the transcription text, remaining synchronised with the playback of the audio components of the recorded communication session”, thus as the audio is played, the highlight bar [i.e., annotation] moves along the transcript layer [i.e., second layer]. And it is understood that the highlighting feature of [0089] is dependent on the playback navigation controls of [0063]-[0068]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the audio layer of Strader to include the playback controls and highlight bar within transcript as taught by Furesjo. Motivation to do so would be for enhanced listening comprehension by providing a visual summary of the communication session (Suggested by Furesjo [0005]).

As to dependent claim 4, Strader as modified teaches all the limitations of claim 3 as cited above.
Strader further teaches: receiving a selection of the first portion of the audio encounter information at one of the second layer of the plurality of layers and the third layer of the plurality of layers on the user interface (See [0009] and [0065] scroll through specific portions of the transcript layer for playback of corresponding audio portions of the audio layer); and 
providing audio of the first layer corresponding to the first portion of the audio encounter information of one of the second layer of the plurality of layers and the third layer of the plurality of layers selected on the user interface (See [0009] and [0065] scroll through specific portions of the transcript layer for playback of corresponding audio portions of the audio layer). 

claim 5, Strader as modified teaches all the limitations of claim 3 as cited above.
Strader further teaches: wherein the second layer of the plurality of layers is a transcript associated with the audio encounter information, and wherein the third layer of the plurality of layers is a medical report associated with the audio encounter information (See Fig. 3 with [0042] transcript layer 312 shows a transcript associated with audio information played in 310, and note layer 314 shows a summarized medical report of the transcript.). 

As to dependent claim 6, Strader as modified teaches all the limitations of claim 5 as cited above.
Strader further teaches: further comprising one of speeding up and skipping at least a portion of the audio encounter information determined to lack relevance to the medical report (See [0045] mentions playback commands such as fast forward which can be used to speed up and skip to “sensitive and important” sections of the audio information). 
As to dependent claim 10, Strader as modified teaches all the limitations of claim 5 as cited above.
Strader further teaches: further comprising training a model that maps the transcript to the medical report from pairs of prior transcripts and medical reports (See [0035] annotated transcripts from previous doctor conversations can be used to train the machine learning model. Once trained, the machine learning model is able to extract important terms from the transcript to be used in the note layer, as mentioned in [0034]). 

As to dependent claim 15, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 16, it is rejected under similar rationale as claim 4 as cited above.
As to dependent claim 17, it is rejected under similar rationale as claim 5 as cited above.

As to dependent claim 18, it is rejected under similar rationale as claim 6 as cited above.As to dependent claim 22, it is rejected under similar rationale as claim 10 as cited above.

As to dependent claim 27, it is rejected under similar rationale as claim 3 as cited above.
As to dependent claim 28, it is rejected under similar rationale as claim 4 as cited above.
As to dependent claim 29, it is rejected under similar rationale as claim 5 as cited above.

As to dependent claim 30, it is rejected under similar rationale as claim 6 as cited above.

As to dependent claim 34, it is rejected under similar rationale as claim 10 as cited above.
Claims 7, 19, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Strader et al. US 20190121532 A1, (hereinafter Strader) in view of Bachtiger et al. US 20120029918 A1, (hereinafter Bachtiger) in view of Furesjo et al. US 20170083214 A1, (hereinafter Furesjo) in view of Myslinski et al. US 20140164994 A1, (hereinafter Myslinski).

claim 7, Strader as modified teaches all the limitations of claim 5 as cited above.
Strader teaches the audio encounter information and medical report as cited above, but Strader does not teach: further comprising annotating at least a portion of the audio encounter information determined to lack relevance to the medical report. 
Myslinski teaches: further comprising annotating at least a portion of the information determined to lack relevance to the topic (See [0302] color coding is used as a highlight tool to indicate whether a story is important or irrelevant for the topic of interest “political campaign”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transcript of Strader to include a method of highlighting irrelevant text as taught by Myslinki. Motivation to do so would be for quickly sorting out irrelevant information for enhanced comprehension of a topic of interest.

As to dependent claim 19, it is rejected under similar rationale as claim 7 as cited above.

As to dependent claim 31, it is rejected under similar rationale as claim 7 as cited above.

Claims 8-9, 20-21, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over -------Strader et al. US 20190121532 A1, (hereinafter Strader) in view of Bachtiger et al. US 20120029918 A1, (hereinafter Bachtiger) in view of Pasquero et al. US 20130246329 A1, (hereinafter Pasquero).

As to dependent claim 8, Strader teaches all the limitations of claim 1 as cited above.
 . 
Pasquero teaches: further comprising updating a prediction for a next sentence to be typed based upon, at least in part, current content of at least one display area (See Fig. 3B with [0035] – “A future prediction 320 is generated based on current prediction 323”, see the figure which shows predicted word “let” 320 is updated from previous predicted word “Hello” 320 based on current prediction “Please” [i.e., current content of at least one display area] to be entered into the sentence that the user is currently typing as seen by “Pl” 319).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the graphical user interface of Strader to include the method of text prediction based on context as taught by Pasquro. Motivation to do so would be for quickly entering text (See Pasquero [0003]).

As to dependent claim 9, Strader as modified teaches all the limitations of claim 8 as cited above.
Strader further teaches: wherein the at least one layer of the plurality of layers is a medical report (See Fig. 3 with [0042], the figure shows the note layer 314 is titled with “History of Present illnesses”, thus the note layer 314 is a medical report). 
As to dependent claim 20, it is rejected under similar rationale as claim 8 as cited above.

As to dependent claim 21, it is rejected under similar rationale as claim 9 as cited above.
claim 32, it is rejected under similar rationale as claim 8 as cited above.

As to dependent claim 33, it is rejected under similar rationale as claim 9 as cited above.

Response to Arguments
Applicant’s amendment regarding the previous 102 and 103 rejections have been considered but are moot in view of the new ground of rejection comprising Bachtiger.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday-Friday 11 a.m. to 7:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-9845.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/DAVID V LUU/Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171